Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

InterPrivate Acquisition Corp.

1350 Avenue of the Americas

New York, NY 10019

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
InterPrivate Acquisition Corp., a Delaware corporation (the “Company”), and
Aeva, Inc., a Delaware corporation (“Aeva”), the undersigned desires to
subscribe for and purchase from the Company, and the Company desires to sell to
the undersigned, that number of shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), set forth on the signature page hereof
for a purchase price of $10.00 per share (the “Per Share Price” and the
aggregate of such Per Share Price for all Shares subscribed for by the
undersigned being referred to herein as the “Purchase Price”), on the terms and
subject to the conditions contained herein. In connection with the Transaction,
certain other institutional “accredited investors” (as defined in rule 501 under
the Securities Act of 1933, as amended (the “Securities Act”)) have entered into
separate subscription agreements with the Company (the “Other Subscription
Agreements”), pursuant to which such investors (the “Other Subscribers”) have,
together with the undersigned pursuant to this Subscription Agreement, agreed to
purchase an aggregate of [                     ] shares of Common Stock at the
Per Share Price (the undersigned being referred to sometimes herein as the
“Subscriber”).  In connection therewith, the undersigned and the Company agree
as follows:

 

1. Subscription. Subject to the provisions of Section 2 hereof, the undersigned
hereby irrevocably subscribes for and agrees to purchase from the Company such
number of shares of Common Stock as is set forth on the signature page of this
Subscription Agreement on the terms and subject to the conditions provided for
herein (the “Shares”). The undersigned understands and agrees that the
undersigned’s subscription for the Shares shall be deemed to be accepted by the
Company if and when this Subscription Agreement is signed and delivered by a
duly authorized person by or on behalf of the Company; the Company may do so in
counterpart form. In the event of rejection of a portion of the subscription by
the Company, a portion of the undersigned’s payment hereunder, if any, in an
amount equal to the portion of the subscription so rejected will be returned
promptly (but not later than one (1) business day thereafter) to the
undersigned. In the event of rejection of the entire subscription by the Company
in accordance with the terms hereof, the undersigned’s payment hereunder, if
any, will be returned promptly (but not later than one (1) business day
thereafter) to the undersigned along with this Subscription Agreement, and this
Subscription Agreement thereafter shall have no force or effect.

 

For the purposes of this Subscription Agreement, “business day” means any other
day than a Saturday, Sunday or a day on which the Federal Reserve Bank of New
York is closed.

 



 

 

 

2. Closing. The closing of the sale of the Shares contemplated hereby (the
“Subscription Closing”) is contingent upon the substantially concurrent
consummation of the Transaction (the “Transaction Closing”). The Subscription
Closing shall occur on the date of, and immediately prior to, the consummation
of the Transaction (the “Transaction Closing Date”). Not less than ten (10)
business days prior to the scheduled Transaction Closing Date, the Company shall
provide written notice to the undersigned (the “Closing Notice”) (i) of such
scheduled Transaction Closing Date, (ii) that the Company reasonably expects all
conditions to the closing of the Transaction to be satisfied or waived, and
(iii) wire instructions for delivery of the Purchase Price to the Escrow Agent
(as defined below). The undersigned shall deliver to Continental Stock Transfer
& Trust Company, as escrow agent (the “Escrow Agent”), at least two (2) business
days prior to the Transaction Closing Date specified in the Closing Notice, the
Purchase Price, which shall be held in a segregated escrow account for the
benefit of the Subscriber (the “Escrow Account”) until the Subscription Closing
pursuant to the terms of a customary escrow agreement, which shall be on terms
and conditions reasonably satisfactory to the undersigned to be entered into by
the Company and the Escrow Agent (the “Escrow Agreement”), by wire transfer of
United States dollars in immediately available funds to the account specified by
the Company in the Closing Notice. The Company shall provide to the undersigned,
no later than the date on which the Closing Notice is delivered to the
undersigned, a copy of the executed Escrow Agreement to be in force on the
Transaction Closing Date. On the Transaction Closing Date, the Company shall
deliver to the undersigned (i) the Shares in book-entry form, or, if required by
the undersigned, certificated form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws as set forth herein), in the name of the undersigned (or its
nominee in accordance with its delivery instructions) or to a custodian
designated by the undersigned, as applicable, and (ii) a copy of the records of
the Company’s transfer agent showing the undersigned (or such nominee or
custodian) as the owner of the Shares on and as of the Transaction Closing Date.
Upon delivery of the Shares to the undersigned (or its nominee or custodian, if
applicable), the Purchase Price shall be released from the Escrow Account
automatically and without further action by the Company or the undersigned.

 

If the Transaction Closing does not occur within two (2) business days after the
Transaction Closing Date specified in the Closing Notice, the Escrow Agent shall
promptly (but not later than one (1) business day thereafter) return the
Purchase Price to the undersigned by wire transfer of U.S. dollars in
immediately available funds to the account specified by the undersigned.
Furthermore, if the Transaction Closing does not occur on the same day as the
Subscription Closing, the Escrow Agent (or the Company, if the Purchase Price
has been released by the Escrow Agent) shall promptly (but not later than one
(1) business day thereafter) return the Purchase Price to the undersigned by
wire transfer of U.S. dollars in immediately available funds to the account
specified by the undersigned, and any book-entries and, if applicable,
certificated shares, shall be deemed cancelled (and, in the case of certificated
shares, the undersigned shall promptly return such certificates to the Company
or, as directed by the Company, to the Company’s representative or agent).

 

If this Subscription Agreement terminates following the delivery by the
undersigned of the Purchase Price for the Shares, the Escrow Agent shall
promptly (but not later than one (1) business day thereafter) return the
Purchase Price to the undersigned, whether or not the Transaction Closing shall
have occurred. If this Subscription Agreement terminates following the
Transaction Closing, the undersigned shall promptly upon the return to the
undersigned of the Purchase Price by the Escrow Agent, transfer the Shares to
the Company.

 



2

 

 

3. Closing Conditions.

 

a. The obligations of the Company to consummate the transactions contemplated
hereunder are subject to the conditions that, at the Subscription Closing:

 

i.all representations and warranties of the undersigned contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality, which
representations and warranties shall be true and correct in all respects) at and
as of the Subscription Closing as though made on the Subscription Closing
(except for those representations and warranties that speak as of a specific
date, which shall be so true and correct in all material respects as of such
specified date), and consummation of the Subscription Closing shall constitute a
reaffirmation by the undersigned of each of the representations, warranties and
agreements of the undersigned contained in this Subscription Agreement as of the
Subscription Closing, but in each case without giving effect to consummation of
the Transaction; and

 

ii.the undersigned shall have performed or complied in all material respects
with all agreements and covenants required by this Subscription Agreement.

 

b. The obligations of the undersigned to consummate the transactions
contemplated hereunder are subject to the conditions that, at the Subscription
Closing:

 

i.all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true and correct in all respects) at and as of the
Subscription Closing as though made on the Subscription Closing (except for
those representations and warranties that speak as of a specific date, which
shall be so true and correct in all material respects as of such specified
date), and consummation of the Subscription Closing shall constitute a
reaffirmation by the Company of each of the representations, warranties and
agreements of the Company contained in this Subscription Agreement as of the
Subscription Closing, but in each case without giving effect to consummation of
the Transaction;

 

ii.the Company shall have performed or complied in all material respects with
all agreements and covenants required by this Subscription Agreement; and

 

iii.no amendment, modification or waiver of the Transaction Agreement (as
defined below) shall have occurred that reasonably would be expected to
materially and adversely affect the economic benefits that the Subscriber
reasonably would expect to receive under this Subscription Agreement.

 



3

 

 

c. The obligations of each of the Company and the undersigned to consummate the
transactions contemplated hereunder are subject to the conditions that, at the
Subscription Closing:

 

i.no governmental authority shall have enacted, issued, promulgated, enforced or
entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restraining or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such restraint or prohibition; and

 

ii.all conditions precedent to the closing of the Transaction set forth in the
Transaction Agreement, including the approval of the Company’s stockholders and
regulatory approvals, if any, shall have been satisfied or waived (other than
those conditions which, by their nature, are to be satisfied by a party to the
Transaction Agreement at the closing of the Transaction, but subject to
satisfaction or waiver by such party of such conditions as of the closing of the
Transaction).

 

4. Further Assurances. At the Subscription Closing, the parties hereto shall
execute and deliver or cause to be executed and delivered such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the subscription as
contemplated by this Subscription Agreement.

 

5. Company Representations and Warranties. The Company represents and warrants
to the undersigned that

 

a. The Company is validly existing and is in good standing under the laws of the
State of Delaware, with corporate power and authority to own, lease and operate
its properties and conduct its business as presently conducted and to enter
into, deliver and perform its obligations under this Subscription Agreement.

 

b. The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Certificate of Incorporation or under the laws of the State of Delaware.

 

c. The authorized capital stock of the Company consists of (i) 1,000,000 shares
of preferred stock, par value $0.0001 per share (“Preferred Stock”) and (ii)
50,000,000 shares of Common Stock. As of the date hereof and as of immediately
prior to the Subscription Closing and the Transaction Closing: (A) no shares of
Preferred Stock are issued and outstanding and (B) 31,055,500 shares of Common
Stock are issued and outstanding.

 



4

 

 

d. The Shares are not, and following the Transaction Closing and the
Subscription Closing will not be, subject to any Transfer Restriction. The term
“Transfer Restriction” means any condition to or restriction on the ability of
the undersigned to pledge, sell, assign or otherwise transfer the Shares under
any organizational document, policy or agreement of, by or with the Company, but
excluding the restrictions on transfer described in paragraph 6(c) of this
Subscription Agreement with respect to the status of the Shares as “restricted
securities” pending their registration for resale under the Securities Act in
accordance with the terms of this Subscription Agreement.

 

e. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

 

f. The issuance and sale of the Shares and the compliance by the Company with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company or any of its subsidiaries pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company is subject, which
would reasonably be expected to have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Company (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of the Company to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of the Company; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would
reasonably be expected to have a Material Adverse Effect or materially affect
the validity of the Shares or the legal authority of the Company to comply with
this Subscription Agreement.

 

g. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including The New York Stock Exchange (“NYSE”)) or other person in
connection with the execution, delivery and performance of this Subscription
Agreement (including, without limitation, the issuance of the Shares), other
than (i) filings with the Securities and Exchange Commission (the “Commission”),
(ii) filings required by applicable state securities laws, (iii) filings
required by NYSE, including with respect to obtaining shareholder approval, (iv)
filings required to consummate the Transaction as provided under the definitive
documents relating to the Transaction, and (v) where the failure of which to
obtain would not be reasonably likely to have a Material Adverse Effect or have
a material adverse effect on the Company’s ability to consummate the
transactions contemplated hereby, including the issuance and sale of the Shares.

 



5

 

 

h. The Company has not received any written communication from a governmental
entity that alleges that the Company is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

 

i. The issued and outstanding shares of Common Stock of the Company are
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and are listed for trading on NYSE under the
symbol “IPV” (it being understood that the trading symbol will be changed in
connection with the Transaction Closing). Except as disclosed in the Company’s
filings with the Commission, there is no suit, action, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company by NYSE or the Commission, respectively, to prohibit or terminate
the listing of the Company’s Common Stock on NYSE or to deregister the Common
Stock under the Exchange Act. The Company has taken no action that is designed
to terminate the registration of the Common Stock under the Exchange Act.

 

j. Assuming the accuracy of the undersigned’s representations and warranties set
forth in Section 6 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the undersigned.

 

k. A copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document, if any, filed by the Company with the
Commission since its initial registration of the Common Stock under the Exchange
Act (the “SEC Documents”) is available to the undersigned via the Commission’s
EDGAR system. None of the SEC Documents contained, when filed or, if amended, as
of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, that with respect to the information about the Company’s affiliates
contained in the Schedule 14A and related proxy materials (or other SEC
document) to be filed by the Company the representation and warranty in this
sentence is made to the Company’s knowledge. The Company has timely filed each
report, statement, schedule, prospectus, and registration statement that the
Company was required to file with the Commission since its initial registration
of the Common Stock under the Exchange Act. There are no material outstanding or
unresolved comments in comment letters from the staff of the Division of
Corporation Finance (the “Staff”) of the Commission with respect to any of the
SEC Documents.

 

l. Except for such matters as have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, there is no
(i) action, suit, claim or other proceeding, in each case by or before any
governmental authority pending, or, to the knowledge of the Company, threatened
against the Company or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Company.

 

m. Other than the Other Subscription Agreements, the Company has not entered
into any side letter or similar agreement with any Other Subscriber in
connection with such Other Subscriber’s direct or indirect investment in the
Company or with any other investor, and such Other Subscription Agreements have
not been amended in any material respect following the date of this Subscription
Agreement and reflect the same Per Share Purchase Price and terms that are not
materially more favorable to such Other Subscriber thereunder than the terms of
this Subscription Agreement.

 



6

 

 

n. The Company acknowledges and agrees that, notwithstanding anything herein to
the contrary, the Shares may be pledged by the Subscriber in connection with a
bona fide margin agreement, which shall not be deemed to be a transfer, sale or
assignment of the Shares hereunder, and the Subscriber effecting a pledge of
Shares shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Subscription
Agreement; provided that such pledge shall be (i) pursuant to an available
exemption from the registration requirements of the Securities Act or (ii)
pursuant to, and in accordance with, a registration statement that is effective
under the Securities Act at the time of such pledge. The Company hereby agrees
to execute and deliver such documentation as a pledgee of the Shares may
reasonably request in connection with a pledge of the Shares to such pledgee by
the Subscriber, provided that the Subscriber shall be responsible for payment of
legal fees and expenses incurred by the Company in connection with such request.

 

6. Subscriber Representations and Warranties. The undersigned represents and
warrants to the Company that:

 

a. The undersigned is (i) a “qualified institutional buyer” (as defined under
the Securities Act) or (ii) an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act), in each case, satisfying the
requirements set forth on Schedule A, and is acquiring the Shares only for his,
her or its own account and not for the account of others, and not on behalf of
any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto). Accordingly, the undersigned understands that the
offering of the Shares meets the exemptions from filing under FINRA Rule
5123(b)(1)(C) or (J).

 

b. The undersigned (i) is an institutional account as defined in FINRA Rule
4512(c), (ii) is a sophisticated investor, experienced in investing in private
equity transactions and capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities and (iii) has exercised independent judgment
in evaluating its participation in the purchase of the Shares. Accordingly, the
undersigned understands that the offering of the Shares meets (x) the exemptions
from filing under FINRA Rule 5123(b)(1)(A) and (y) the institutional customer
exemption under FINRA Rule 2111(b).

 



7

 

 

c. The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The undersigned understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the undersigned absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book-entry
positions representing the Shares shall contain a legend to such effect. The
undersigned acknowledges that the Shares will not be immediately eligible for
resale pursuant to Rule 144 promulgated under the Securities Act and, as a
result, the undersigned may not be able to readily resell the Shares and may be
required to bear the financial risk of an investment in the Shares for an
indefinite period of time. The undersigned understands that it has been advised
to consult legal counsel prior to making any offer, resale, pledge or transfer
of any of the Shares.

 

d. The undersigned understands and agrees that the undersigned is purchasing
Shares directly from the Company. The undersigned further acknowledges that
there have been no representations, warranties, covenants and agreements made to
the undersigned by the Company, its officers or directors, or any other party to
the Transaction or person or entity, expressly or by implication, other than
those representations, warranties, covenants and agreements included in this
Subscription Agreement.

 

e. Either (i) the undersigned is not a Benefit Plan Investor as contemplated by
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
(ii) the undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Internal Revenue Code of 1986, as amended, or any applicable
similar law.

 

f. The undersigned acknowledges and agrees that the undersigned has received and
has had an adequate opportunity to review, such financial and other information
as the undersigned deems necessary in order to make an investment decision with
respect to the Shares and made its own assessment and is satisfied concerning
the relevant tax and other economic considerations relevant to the undersigned’s
investment in the Shares. Without limiting the generality of the foregoing, the
undersigned acknowledges that it has reviewed the documents provided to the
undersigned by the Company. The undersigned represents and agrees that the
undersigned and the undersigned’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the undersigned and such undersigned’s professional advisor(s),
if any, have deemed necessary to make an investment decision with respect to the
Shares. The undersigned further acknowledges that the information provided to
the undersigned is preliminary and subject to change and the Company is under no
obligation to inform the undersigned regarding any such changes, except to the
extent such changes would reasonably be expected to cause the failure of the
Company to satisfy a condition to the Subscriber’s obligations at the Closing
set forth in Section 3(b).

 

g. The undersigned became aware of this offering of the Shares solely by means
of direct contact between the undersigned and the Company or a representative of
the Company, and the Shares were offered to the undersigned solely by direct
contact between the undersigned and the Company or a representative of the
Company. The undersigned did not become aware of this offering of the Shares,
nor were the Shares offered to the undersigned, by any other means. The
undersigned acknowledges that the Company represents and warrants that the
Shares (i) were not offered by any form of general solicitation or general
advertising and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

 



8

 

 

h. The undersigned acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares. The undersigned is
able to fend for himself, herself or itself in the transactions completed
herein, has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Shares
and has the ability to bear the economic risks of such investment in the Shares
and can afford a complete loss of such investment. The undersigned has sought
such accounting, legal and tax advice as the undersigned has considered
necessary to make an informed investment decision.

 

i. Alone, or together with any professional advisor(s), the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

 

j. In making its decision to purchase the Shares, the undersigned has relied
solely upon independent investigation made by the undersigned and the
representations, warranties and covenants contained herein. Without limiting the
generality of the foregoing, the undersigned has not relied on any statements or
other information provided by the Placement Agents (as defined below) concerning
the Company or the Shares or the offer and sale of the Shares.

 

k. The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

l. The undersigned is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation.

 

m. The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual, the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.

 



9

 

 

n. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

o. The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank. The undersigned agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that the undersigned is permitted to do so under
applicable law. If the undersigned is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT
Act of 2001, and its implementing regulations (collectively, the “BSA/PATRIOT
Act”), the undersigned maintains policies and procedures reasonably designed to
comply with applicable obligations under the BSA/PATRIOT Act. To the extent
required, it maintains policies and procedures reasonably designed for the
screening of its investors against the OFAC sanctions programs, including the
OFAC List. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by the undersigned and used to
purchase the Shares were legally derived.

 

p. No disclosure or offering document has been prepared by Morgan Stanley & Co.
LLC or Credit Suisse Securities (USA) LLC (collectively, the “Placement Agents”)
or any of their respective affiliates in connection with the offer and sale of
the Shares.

 

q. The Placement Agents and their respective directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the undersigned by the Company.

 

r. In connection with the issue and purchase of the Shares, the Placement Agents
have not acted as the undersigned’s financial advisor or fiduciary.

 

s. If the undersigned is a resident of Canada, the undersigned hereby declares,
represents, warrants and agrees as set forth in the attached Schedule B.

 



10

 

 

7. Registration Rights.

 

a. In the event that the Shares are not registered in connection with the
consummation of the Transaction, the Company agrees that, within thirty (30)
calendar days after the consummation of the Transaction (the “Filing Deadline”),
the Company will file with the Commission (at the Company’s sole cost and
expense) a registration statement (the “Registration Statement”) registering the
resale of the Shares, and the Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable after the filing thereof, but no later than the 60th calendar day
(or 120th calendar day if the Commission notifies the Company that it will
“review” the Registration Statement) following the Filing Deadline (such date,
the “Effectiveness Date”); provided, however, that the Company’s obligations to
include the Shares in the Registration Statement are contingent upon the
undersigned furnishing in writing to the Company such information regarding the
undersigned, the securities of the Company held by the undersigned and the
intended method of disposition of the Shares as shall be reasonably requested by
the Company to effect the registration of the Shares, and shall execute such
documents in connection with such registration as the Company may reasonably
request that are customary of a selling stockholder in similar situations.
Notwithstanding the foregoing, if the Commission prevents the Company from
including in the Registration Statement any or all of the Shares due to
limitations on the use of Rule 415 of the Securities Act for the resale of the
Shares by the applicable stockholders or otherwise, the Registration Statement
shall register for resale such number of Shares which is equal to the maximum
number of Shares as is permitted by the Commission. In such event, the number of
Shares to be registered for each selling stockholder named in the Registration
Statement shall be reduced pro rata among all such selling stockholders. If the
Commission requests that the undersigned be identified as a statutory
underwriter in the Registration Statement, the undersigned will have an
opportunity to withdraw from the Registration Statement. The Company will use
its commercially reasonable efforts to maintain the continuous effectiveness of
the Registration Statement until the earliest of (i) the date on which the
Shares may be resold without volume or manner of sale limitations pursuant to
Rule 144 promulgated under the Securities Act, (ii) the date on which such
Shares have actually been sold and (iii) the date which is two years after the
Subscription Closing. For purposes of clarification, any failure by the Company
to file the Registration Statement by the Filing Deadline or to effect such
Registration Statement by the Effectiveness Date shall not otherwise relieve the
Company of its obligations to file or effect the Registration Statement set
forth in this Section 7.

 



11

 

 

b. Notwithstanding anything to the contrary in this Subscription Agreement, the
Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require the Subscriber not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event, the Company’s board of directors reasonably believes,
upon the advice of legal counsel, would require additional disclosure by the
Company in the Registration Statement of material information that the Company
has a bona fide business purpose for keeping confidential and the non-disclosure
of which in the Registration Statement would be expected, in the reasonable
determination of the Company’s board of directors, upon the advice of legal
counsel, to cause the Registration Statement to fail to comply with applicable
disclosure requirements (each such circumstance, a “Suspension Event”);
provided, however, that the Company may not delay or suspend the Registration
Statement on more than three occasions or for more than sixty (60) consecutive
calendar days, or more than one hundred and twenty (120) total calendar days, in
each case during any twelve-month period. Upon receipt of any written notice
from the Company of the happening of any Suspension Event (which notice shall
not contain material non-public information) during the period that the
Registration Statement is effective or if as a result of a Suspension Event the
Registration Statement or related prospectus contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made (in the case of the prospectus) not misleading, the
Subscriber agrees that (i) it will immediately discontinue offers and sales of
the Shares under the Registration Statement (excluding, for the avoidance of
doubt, sales conducted pursuant to Rule 144) until the Subscriber receives
copies of a supplemental or amended prospectus (which the Company agrees to
promptly prepare) that corrects the misstatement(s) or omission(s) referred to
above and receives notice that any post-effective amendment has become effective
or unless otherwise notified by the Company that it may resume such offers and
sales, and (ii) it will maintain the confidentiality of any information included
in such written notice delivered by the Company unless otherwise required by law
or subpoena. If so directed by the Company, the Subscriber will deliver to the
Company or, in the Subscriber’s sole discretion destroy, all copies of the
prospectus covering the Shares in the Subscriber’s possession; provided,
however, that this obligation to deliver or destroy all copies of the prospectus
covering the Shares shall not apply (i) to the extent the Subscriber is required
to retain a copy of such prospectus (a) in order to comply with applicable
legal, regulatory, self-regulatory or professional requirements or (b) in
accordance with a bona fide pre-existing document retention policy or (ii) to
copies stored electronically on archival servers as a result of automatic data
back-up.

 

c. The Subscriber may deliver written notice (an “Opt-Out Notice”) to the
Company requesting that the Subscriber not receive notices from the Company
otherwise required by this Section 7; provided, however, that the Subscriber may
later revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from the Subscriber (unless subsequently revoked), (i) the Company shall
not deliver any such notices to the Subscriber and the Subscriber shall no
longer be entitled to the rights associated with any such notice and (ii) each
time prior to the Subscriber’s intended use of an effective Registration
Statement, the Subscriber will notify the Company in writing at least two (2)
business days in advance of such intended use, and if a notice of a Suspension
Event was previously delivered (or would have been delivered but for the
provisions of this Section 7(c)) and the related suspension period remains in
effect, the Company will so notify the Subscriber, within one (1) business day
of the Subscriber’s notification to the Company, by delivering to the Subscriber
a copy of such previous notice of Suspension Event, and thereafter will provide
the Subscriber with the related notice of the conclusion of such Suspension
Event immediately upon its availability.

 



12

 

 

d. The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless the Subscriber (to the extent a
seller under the Registration Statement), the officers, directors and agents of
each of them, and each person who controls the Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any prospectus included
in the Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 7, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based upon information regarding the
Subscriber furnished in writing to the Company by the Subscriber expressly for
use therein or the Subscriber has omitted a material fact from such information
or otherwise violated the Securities Act, Exchange Act or any state securities
law or any rule or regulation thereunder; provided, however, that the
indemnification contained in this Section 7 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld, conditioned or
delayed), nor shall the Company be liable for any Losses to the extent they
arise out of or are based upon a violation which occurs (A) in reliance upon and
in conformity with written information furnished by a Subscriber, (B) in
connection with any failure of such person to deliver or cause to be delivered a
prospectus made available by the Company in a timely manner, (C) as a result of
offers or sales effected by or on behalf of any person by means of a freewriting
prospectus (as defined in Rule 405) that was not authorized in writing by the
Company, or (D) in connection with any offers or sales effected by or on behalf
of a Subscriber in violation of Section 7(c) hereof. The Company shall notify
the Subscriber promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 7 of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Shares by the
Subscriber.

 

e. The Subscriber shall, severally and not jointly, indemnify and hold harmless
the Company, its directors, officers, agents and employees, and each person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), to the fullest extent permitted by applicable
law, from and against all Losses, as incurred, arising out of or are based upon
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any prospectus included in the Registration Statement,
or any form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding the Subscriber
furnished in writing to the Company by the Subscriber expressly for use therein;
provided, however, that the indemnification contained in this Section 7 shall
not apply to amounts paid in settlement of any Losses if such settlement is
effected without the consent of the Subscriber (which consent shall not be
unreasonably withheld, conditioned or delayed). In no event shall the liability
of any Subscriber be greater in amount than the dollar amount of the net
proceeds received by the Subscriber upon the sale of the Shares giving rise to
such indemnification obligation. The Subscriber shall notify the Company
promptly of the institution, threat or assertion of any proceeding arising from
or in connection with the transactions contemplated by this Section 7 of which
the Subscriber is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Shares by the Subscriber.

 



13

 

 

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (a) such time as the Company
notifies the undersigned in writing, or publicly discloses, that it does not
intend to consummate the Transaction, (b) following the execution of a
definitive agreement among the Company and Aeva with respect to the Transaction
(a “Transaction Agreement”), such date and time as such Transaction Agreement is
terminated in accordance with its terms without the Transaction being
consummated, (c) upon the mutual written agreement of each of the parties hereto
to terminate this Subscription Agreement, (d) if any of the conditions to the
Subscription Closing set forth in Section 3 of this Subscription Agreement are
not satisfied or waived on or prior to the Subscription Closing and, as a result
thereof, the transactions contemplated by this Subscription Agreement are not
consummated at the Subscription Closing, or (e) if the consummation of the
Transaction shall not have occurred by the earlier of (x) the 10th business day
after the anticipated Transaction Closing Date specified in the Closing Notice,
or (y) March 31, 2021; provided that nothing herein will relieve any party from
liability for any willful breach hereof prior to the time of termination, and
each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Company shall
promptly notify the undersigned of the termination of the Transaction Agreement
after the termination of such agreement.

 

9. Trust Account Waiver. The undersigned acknowledges that the Company is a
blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. The undersigned further
acknowledges that, as described in the Company’s prospectus relating to its
initial public offering dated February 3, 2020 available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of the
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Company, its public stockholders and the
underwriters of the Company’s initial public offering. For and in consideration
of the Company entering into this Subscription Agreement, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby irrevocably
waives any and all right, title and interest, or any claim of any kind it has or
may have in the future, in or to any monies held in the Trust Account, and
agrees not to seek recourse against the Trust Account, in each case, as a result
of, or arising out of, this Subscription Agreement; provided that nothing in
this Section 9 shall be deemed to limit the undersigned’s right, title, interest
or claim to the Trust Account by virtue of the undersigned’s record or
beneficial ownership of securities of the Company acquired by any means other
than pursuant to this Subscription Agreement.

 

10. No Short Sales. The undersigned hereby agrees that, from the date of this
Agreement until the Subscription Closing, none of the undersigned, its
controlled affiliates, or any person or entity acting on behalf of the
undersigned or any of its controlled affiliates or pursuant to any understanding
with the undersigned or any of its controlled affiliates will engage in any
Short Sales with respect to securities of the Company. For purposes of this
Section 10, “Short Sales” shall include, without limitation, all “short sales”
as defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
and all types of direct and indirect stock pledges (other than pledges in the
ordinary course of business as part of prime brokerage arrangements), forward
sale contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 



14

 

 

11. Miscellaneous.

 

a. The Company shall, no later than 9:00 a.m., New York City time, on the first
(1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing
all material terms of the transactions contemplated hereby, the Transaction and
any other material, nonpublic information that the Company has provided to the
undersigned at any time prior to the filing of the Disclosure Document. From and
after the issuance of the Disclosure Document, the undersigned shall not be in
possession of any material, non-public information received from the Company or
any of its officers, directors or employees and the Subscriber shall no longer
be subject to any confidentiality or similar obligations under any current
agreement, whether written or oral with the Company, the Placement Agents, or
any of their respective affiliates. Notwithstanding anything in this
Subscription Agreement to the contrary, each party hereto acknowledges and
agrees that without the prior written consent of the other party hereto it will
not publicly make reference to such other party or any of its affiliates (i) in
connection with the Transaction or this Subscription Agreement (provided that
the undersigned may disclose its entry into this Subscription Agreement and the
Purchase Price) or (ii) in any promotional materials, media, or similar
circumstances, except, in each case, as required by law or regulation or at the
request of the Staff or regulatory agency or under the regulations of NYSE,
including, in the case of the Company (a) as required by the federal securities
law in connection with the Registration Statement, (b) the filing of this
Subscription Agreement (or a form of this Subscription Agreement) with the
Commission and (c) the filing of the Registration Statement on Form S-4 and
Schedule 14A and related materials to be filed by the Company with respect to
the Transaction.

 

b. Neither this Subscription Agreement nor any rights that may accrue to the
undersigned hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

 

c. The Company may request from the undersigned such additional information as
the Company may deem necessary to evaluate the eligibility of the undersigned to
acquire the Shares, and the undersigned promptly shall provide such information
as may reasonably be requested, to the extent readily available and to the
extent consistent with its internal policies and procedures, provided that the
Company agrees to keep confidential any such information to the extent such
information is not in the public domain, was not provided lawfully to the
Company by another source not under a duty of confidentiality and except to the
extent disclosure of such information by the Company is compelled by law, court
order or a self-regulatory organization such as NYSE or FINRA or required to be
included in the Registration Statement.

 

d. The undersigned acknowledges that the Company and the Placement Agents
(pursuant to the ultimate sentence of this paragraph) and Aeva will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Subscription Closing, the
undersigned agrees to notify the Company promptly if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in any material respect (other than those acknowledgments,
understandings, agreements, representations and warranties qualified by
materiality, in which case the undersigned shall notify the Company if they are
no longer accurate in all respects). The undersigned agrees that the purchase by
the undersigned of Shares from the Company pursuant this Subscription Agreement
will constitute a reaffirmation of the acknowledgments, understandings,
agreements, representations and warranties herein (as modified by any such
notice) by the undersigned as of the Subscription Closing. The undersigned
further acknowledges and agrees that the Placement Agents are third-party
beneficiaries of the representations and warranties of the undersigned contained
in Sections 6(a), 6(b), 6(c), 6(f), 6(h), 6(p), 6(q) and 6(r) of this
Subscription Agreement.

 



15

 

 

e. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
when required by law, regulatory authority or NYSE to do so in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

f. Except if required by law or NYSE, without the prior written consent of the
undersigned, the Company shall not, and shall cause its representatives,
including the Placement Agents and their respective representatives, not to,
disclose the existence of this Subscription Agreement or any negotiations
related hereto, or to use the name of the undersigned or any information
provided by the undersigned in connection herewith in or for the purpose of any
marketing activities or materials or for any similar or related purpose.

 

g. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Subscription Closing.

 

h. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

i. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as otherwise expressly set forth in subsection (d) of this Section 11,
this Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns.

 

j. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

k. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 



16

 

 

l. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

m. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

n. Notices. Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

i.if to the undersigned, to such address or addresses set forth on the
undersigned’s signature page hereto;

 

ii.if to the Company, to:

 

InterPrivate Acquisition Corp.

1350 Avenue of the Americas

New York, NY 10019

Attention: Ahmed M. Fattouh; Brandon Bentley
Email: afattouh@interprivate.com; bbentley@interprivate.com

 

with a required copy to (which copy shall not constitute notice):

 

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, New York 10166

Attention: Alan Annex; Kevin Friedmann; Jason Simon

Email: AnnexA@gtlaw.com; FriedmannK@gtlaw.com; SimonJ@gtlaw.com

 

o. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE.

 



17

 

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 11(n) OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 11(o).

 

[SIGNATURE PAGES FOLLOW]

 

18

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:   State/Country of Formation or Domicile:       By:
                            Name:        Title:             Name in which shares
are to be registered (if different):   Date: _______________, 2020 Investor’s
EIN:           Business Address-Street:   Mailing Address-Street (if different):
      City, State, Zip:   City, State, Zip:       Attn:     Attn:
                       Telephone No.:   Telephone No.: Facsimile No.:  
Facsimile No.: Email Address:   Email Address:       Number of Shares subscribed
for:           Aggregate Subscription Amount: $   Price Per Share: $10.00

 

The above Subscriber agrees that it shall pay the Purchase Price by wire
transfer of United States dollars in immediately available funds to the account
specified by the Company in the Closing Notice.

 

19

 

 

IN WITNESS WHEREOF, InterPrivate Acquisition Corp. has accepted this
Subscription Agreement as of the date set forth below.

 

  INTERPRIVATE ACQUISITION CORP.       By:     Name:                           
Title:  

 

Date: ____________, 2020

 

20

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS

 

(Please check the applicable subparagraphs):

 

  1. ☐ We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act).

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS

 

(Please check the applicable subparagraphs):

 

  1. ☐ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act. for one or more of the following reasons (Please check the
applicable subparagraphs):

 

  ☐ We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.         ☐ We are a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.         ☐ We are an insurance
company, as defined in Section 2(13) of the Securities Act.         ☐ We are an
investment company registered under the Investment Company Act of 1940 or a
business development company, as defined in Section 2(a)(48) of that act.      
  ☐ We are a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.         ☐ We are a plan established and maintained by a
state, its political subdivisions or any agency or instrumentality of a state or
its political subdivisions for the benefit of its employees, if the plan has
total assets in excess of $5 million.         ☐ We are an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, if the investment decision is being made by a plan fiduciary, as defined
in Section 3(21) of such act, and the plan fiduciary is either a bank, an
insurance company, or a registered investment adviser, or if the employee
benefit plan has total assets in excess of $5 million.         ☐ We are a
private business development company, as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 



Schedule A

 

 

  ☐ We are a corporation, Massachusetts or similar business trust, or
partnership, or an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, that was not formed for the specific purpose
of acquiring the Securities, and that has total assets in excess of $5 million.
        ☐ We are a trust with total assets in excess of $5 million not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.         ☐ We are an entity in which all of the equity owners are
accredited investors.

 

C.AFFILIATE STATUS

 

(Please check the applicable box)

 

THE INVESTOR:

 

☐is:

 

☐is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement

 

Schedule A

 

 

SCHEDULE B

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR (Canadian Investors Only)

 

1.We hereby declare, represent and warrant that:

 

(a)we are purchasing the Shares as principal for our own account, or are deemed
to be purchasing the Shares as principal for our own account in accordance with
applicable Canadian securities laws, and not as agent for the benefit of another
investor;

 

(b)we are residents in or subject to the laws of one of the provinces or
territories of Canada;

 

(c)we are entitled under applicable securities laws to purchase the Shares
without the benefit of a prospectus qualified under such securities laws and,
without limiting the generality of the foregoing, are both:

 

a.an “accredited investor” as defined in section 1.1 of National Instrument
45-106 Prospectus Exemptions (“NI 45-106”) or section 73.3(2) of the Securities
Act (Ontario) by virtue of satisfying the indicated criterion in Section 11
below, and we are not a person created or used solely to purchase or hold
securities as an “accredited investor” as described in paragraph (m) of the
definition of “accredited investor” in section 1.1 of NI 45-106; and

 

b.a “permitted client” as defined in section 1.1 of National Instrument 31-103
Registration Requirements, Exemptions and Ongoing Registrant Obligations (“NI
31-103”) by virtue of satisfying the indicated criterion in Section 12 below

 

(d)we have received, reviewed and understood, this Subscription Agreement and
certain disclosure materials relating to the placing of Shares in Canada and,
are basing our investment decision solely on this Subscription and the materials
provided by the Company and not on any other information concerning the Company
or the offering of the Shares;

 

(e)the acquisition of Shares does not and will not contravene any applicable
Canadian securities laws, rules or policies of the jurisdiction in which we are
resident and does not trigger (i) any obligation to prepare and file a
prospectus or similar document or (ii) any registration or other similar
obligation on the part of any person;

 

(f)we will execute and deliver within the applicable time periods all
documentation as may be required by applicable Canadian securities laws to
permit the purchase of the Shares on the terms set forth herein and, if required
by applicable Canadian securities laws, will execute, deliver and file or assist
the Company in obtaining and filing such reports, undertakings and other
documents relating to the purchase of the Shares as may be required by any
applicable Canadian securities laws, securities regulator, stock exchange or
other regulatory authority; and

 

(g)neither we nor any party on whose behalf we are acting has been established,
formed or incorporated solely to acquire or permit the purchase of Shares
without a prospectus in reliance on an exemption from the prospectus
requirements of applicable Canadian securities laws.

 

Schedule B

 

 

2.We are aware of the characteristics of the Shares, the risks relating to an
investment therein and agree that we must bear the economic risk of its
investment in the Shares. We understand that we will not be able to resell the
Shares under applicable Canadian securities laws except in accordance with
limited exemptions and compliance with other requirements of applicable law, and
we (and not the Company) are responsible for compliance with applicable resale
restrictions or hold periods and will comply with all relevant Canadian
securities laws in connection with any resale of the Shares.

 

3.We hereby undertake to notify the Company immediately of any change to any
declaration, representation, warranty or other information relating to us set
forth herein which takes place prior to the closing of the purchase of the
Shares applied for hereby.

 

4.We understand and acknowledge that (i) the Company is not a reporting issuer
in any province or territory in Canada and its securities are not listed on any
stock exchange in Canada and there is currently no public market for the Shares
in Canada; and (ii) the Company currently has no intention of becoming a
reporting issuer in Canada and the Company is not obligated to file and has no
present intention of filing a prospectus with any securities regulatory
authority in Canada to qualify the resale of the Shares to the public, or
listing the Company’s securities on any stock exchange in Canada and thus the
applicable restricted period or hold period may not commence and the Shares may
be subject to an unlimited hold period or restricted period in Canada and in
that case may only be sold pursuant to limited exemptions under applicable
securities legislation.

 

5.We confirm we have reviewed applicable resale restrictions under relevant
Canadian legislation and regulations.

 

6.It is acknowledged that we should consult our own legal and tax advisors with
respect to the tax consequences of an investment in the Shares in our particular
circumstances and with respect to the eligibility of the Shares for investment
by us and resale restrictions under relevant Canadian legislation and
regulations, and that we have not relied on the Company or on the contents of
the disclosure materials provided by the Company, for any legal, tax or
financial advice.

 

7.If we are a resident of Quebec, we acknowledge that it is our express wish
that all documents evidencing or relating in any way to the sale of the Shares
be drawn in the English language only. Si nous sommes résidents de la province
de Québec, nous reconnaissons par les présentes que c’est notre volonté expresse
que tous les documents faisant foi ou se rapportant de quelque manière à la
vente des engagements soient rédigés en anglais seulement.

 

8.We understand and acknowledge that we are making the representations,
warranties and agreements contained herein with the intent that they may be
relied upon by the Company and the agents in determining our eligibility to
purchase the Shares, including the availability of exemptions from the
prospectus requirements of applicable Canadian securities laws in connection
with the issuance of the Shares.

 

9.We consent to the collection, use and disclosure of certain personal
information for the purposes of meeting legal, regulatory, self-regulatory,
security and audit requirements (including any applicable tax, securities, money
laundering or anti-terrorism legislation, rules or regulations) and as otherwise
permitted or required by law, which disclosures may include disclosures to tax,
securities or other regulatory or self-regulatory authorities in Canada and/or
in foreign jurisdictions, if applicable, in connection with the regulatory
oversight mandate of such authorities.

 

Schedule B

 

 

10.If we are an individual resident in Canada, we acknowledge that: (A) the
Company or the agents may be required to provide personal information pertaining
to us as required to be disclosed in Schedule I of Form 45-106F1 Report of
Exempt Distribution (“Form 45-106F1”) under NI 45-106 (including its name, email
address, address, telephone number and the aggregate purchase price paid by the
purchaser) (“personal information”) to the securities regulatory authority or
regulator in the local jurisdiction (the “Regulator”); (B) the personal
information is being collected indirectly by the Regulator under the authority
granted to it in securities legislation; and (C) the personal information is
being collected for the purposes of the administration and enforcement of the
securities legislation; and by purchasing the securities, we shall be deemed to
have authorized such indirect collection of personal information by the
Regulator. Questions about the indirect collection of information should be
directed to the Regulator in the local jurisdiction, using the contact
information set out below:

 

(a)in Alberta, the Alberta Securities Commission, Suite 600, 250 - 5th Street
SW, Calgary, Alberta T2P 0R4, Telephone: (403) 297-6454, toll free in Canada:
1-877-355-0585;

 

(b)in British Columbia, the British Columbia Securities Commission, P.O. Box
10142, Pacific Centre, 701 West Georgia Street, Vancouver, British Columbia V7Y
1L2, Inquiries: (604) 899-6581, toll free in Canada: 1-800-373-6393, Email:
inquiries@bcsc.bc.ca;

 

(c)in Manitoba, The Manitoba Securities Commission, 500 - 400 St. Mary Avenue,
Winnipeg, Manitoba R3C 4K5, Telephone: (204) 945-2548, toll free in Manitoba
1-800-655-5244;

 

(d)in New Brunswick, Financial and Consumer Services Commission (New Brunswick),
85 Charlotte Street, Suite 300, Saint John, New Brunswick E2L 2J2, Telephone:
(506) 658-3060, toll free in Canada: 1-866-933-2222, Email: info@fcnb.ca;

 

(e)in Newfoundland and Labrador, Government of Newfoundland and Labrador,
Financial Services Regulation Division, P.O. Box 8700, Confederation Building,
2nd Floor, West Block, Prince Philip Drive, St. John’s, Newfoundland and
Labrador, A1B 4J6, Attention: Director of Securities, Telephone: (709) 729-4189,

 

(f)in the Northwest Territories, the Government of the Northwest Territories,
Office of the Superintendent of Securities, P.O. Box 1320, Yellowknife,
Northwest Territories X1A 2L9, Attention: Deputy Superintendent, Legal &
Enforcement, Telephone: (867) 920-8984;

 

(g)in Nova Scotia, the Nova Scotia Securities Commission, Suite 400, 5251 Duke
Street, Duke Tower, P.O. Box 458, Halifax, Nova Scotia B3J 2P8, Telephone: (902)
424-7768;

 

(h)in Nunavut, Government of Nunavut, Department of Justice, Legal Registries
Division, P.O. Box 1000, Station 570, 1st Floor, Brown Building, Iqaluit,
Nunavut X0A 0H0, Telephone: (867) 975-6590;

 

(i)in Ontario, the Inquiries Officer at the Ontario Securities Commission, 20
Queen Street West, 22nd Floor, Toronto, Ontario M5H 3S8, Telephone: (416)
593-8314, toll free in Canada: 1-877-785-1555, Email:
exemptmarketfilings@osc.gov.on.ca;

 

(j)in Prince Edward Island, the Prince Edward Island Securities Office, 95
Rochford Street, 4th Floor Shaw Building, P.O. Box 2000, Charlottetown, Prince
Edward Island C1A 7N8, Telephone: (902) 368-4569;

 

Schedule B

 

 

(k)in Québec, the Autorité des marchés financiers, 800, Square Victoria, 22e
étage, C.P. 246, Tour de la Bourse, Montréal, Québec H4Z 1G3, Telephone: (514)
395-0337 or 1-877-525-0337, Email: financementdessocietes@lautorite.qc.ca (For
corporate finance issuers), fonds_dinvestissement@lautorite.qc.ca (For
investment fund issuers);

 

(l)in Saskatchewan, the Financial and Consumer Affairs Authority of
Saskatchewan, Suite 601 - 1919 Saskatchewan Drive, Regina, Saskatchewan S4P 4H2,
Telephone: (306) 787-5879; and

 

(m)in Yukon, Government of Yukon, Department of Community Services, Law Centre,
3rd Floor, 2130 Second Avenue, Whitehorse, Yukon Y1A 5H6, Telephone: (867)
667-5314.

 

11.We hereby represent, warrant, covenant and certify that we are, or any party
on whose behalf we are acting is, an “accredited investor” as defined in NI
45-106 or section 73.3(1) of the Securities Act (Ontario) by virtue of
satisfying the indicated criterion below:

 

Please check the category that applies:

 

☐   a Canadian financial institution or a Schedule III bank of the Bank Act
(Canada), ☐   the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada), ☐   a subsidiary of any person
or company referred to in paragraphs (a) or (b) if the person or company owns
all of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary, ☐   a person or
company registered under the securities legislation of a province or territory
of Canada as an adviser or dealer, except as otherwise prescribed by the
regulations,     [omitted]   (e.1) [omitted] ☐   the Government of Canada, the
government of a province or territory of Canada, or any Crown corporation,
agency or wholly owned entity of the Government of Canada or of the government
of a province or territory of Canada, ☐   a municipality, public board or
commission in Canada and a metropolitan community, school board, the Comité de
gestion de la taxe scolaire de l’île de Montréal or an intermunicipal management
board in Québec, ☐   any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government, ☐ (i) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a province or territory of Canada,     [omitted]
☐ (j.1) an individual who beneficially owns financial assets having an aggregate
realizable value that before taxes, but net of any related liabilities, exceeds
CAD$5,000,000,     [omitted]     [omitted] ☐   a person, other than an
individual or investment fund, that has net assets of at least $5,000,000 as
shown on its most recently prepared financial statements,

 

Schedule B

 

 

☐   an investment fund that distributes or has distributed its securities only
to     a person that is or was an accredited investor at the time of the
distribution,     a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 of NI 45-106 [Minimum amount
investment], or 2.19 of NI 45-106 [Additional investment in investment funds],
or     a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106 [Investment fund reinvestment], ☐  
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt, ☐   a trust company
or trust corporation registered or authorized to carry on business under the
Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a fully
managed account managed by the trust company or trust corporation, as the case
may be, ☐   a person acting on behalf of a fully managed account1 managed by
that person, if that person is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction, ☐   a registered charity under the Income
Tax Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded, ☐   an entity organized in a foreign jurisdiction that is
analogous to any of the entities referred to in paragraphs (a) through (d) or
paragraph (i) in form and function, ☐   a person in respect of which all of the
owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors, ☐   an investment fund that is advised by a person
registered as an adviser or a person that is exempt from registration as an
adviser, ☐   a person that is recognized or designated by the Commission as an
accredited investor, ☐   a trust established by an accredited investor for the
benefit of the accredited investor’s family members of which a majority of the
trustees are accredited investors and all of the beneficiaries are the
accredited investor’s spouse, a former spouse of the accredited investor or a
parent, grandparent, brother, sister, child or grandchild of that accredited
investor, of that accredited investor’s spouse or of that accredited investor’s
former spouse.

 

12.We hereby represent, warrant, covenant and certify that we are, or any party
on whose behalf we are acting is, a “permitted client” by virtue of the
criterion indicated below,

 

Please check the category that applies:

 

  q (a) a Canadian financial institution or a Schedule III bank;

 

 



1A “fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction.

 

Schedule B

 

 

  q (b) the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);   q (c) a subsidiary of any person or
company referred to in paragraph (a) or (b), if the person or company owns all
of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of the subsidiary;   q (d) a person or
company registered under the securities legislation of a jurisdiction of Canada
as an adviser, investment dealer, mutual fund dealer or exempt market dealer;  
q (e) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions or a pension commission or similar
regulatory authority of a jurisdiction of Canada or a wholly-owned subsidiary of
such a pension fund;   q (f) an entity organized in a foreign jurisdiction that
is analogous to any of the entities referred to in paragraphs (a) through (e);  
q (g) the Government of Canada or a jurisdiction of Canada, or any Crown
corporation, agency or wholly-owned entity of the Government of Canada or a
jurisdiction of Canada;   q (h) any national, federal, state, provincial,
territorial or municipal government of or in any foreign jurisdiction, or any
agency of that government;   q (i) a municipality, public board or commission in
Canada and a metropolitan community, school board, the Comité de gestion de la
taxe scolaire de l’île de Montréal or an intermunicipal management board in
Quebec;   q (j) a trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a managed account managed by the trust company or trust
corporation, as the case may be;   q (k) a person or company acting on behalf of
a managed account managed by person or company, if the person or company is
registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction;   q (l)

an investment fund if one or both of the following apply:

(i) the fund is managed by a person or company registered as an investment fund
manager under the securities legislation of a jurisdiction of Canada;

(ii) the fund is advised by a person or company authorized to act as an adviser
under the securities legislation of a jurisdiction of Canada;

  q (m) in respect of a dealer, a registered charity under the Income Tax Act
(Canada) that obtains advice on the securities to be traded from an eligibility
adviser or an adviser registered under the securities legislation of the
jurisdiction of the registered charity;   q (n) in respect of an adviser, a
registered charity under the Income Tax Act (Canada) that is advised by an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity;   q (o) a registered charity under
the Income Tax Act (Canada) that obtains advice on the securities to be traded
from an eligibility adviser or an adviser registered under the securities
legislation of the jurisdiction of the registered charity;

 

Schedule B

 

 

  q (p) an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5 million;   q (q) a person or company that is entirely owned by an individual
or individuals referred to in paragraph (o), who holds the beneficial ownership
interest in the person or company directly or through a trust, the trustee of
which is a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction;   q (r) a
person or company, other than an individual or an investment fund, that has net
assets of at least C$25,000,000 as shown on its most recently prepared financial
statements; or   q (s) a person or company that distributes securities of its
own issue in Canada only to persons or companies referred to in paragraphs (a)
through (r).

 

 

Schedule B

 

